           Case 1:20-cv-00103-RDM Document 68 Filed 11/05/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA




 CENTER FOR BIOLOGICAL DIVERSITY,
   et al.,

           Plaintiffs,                                 Case No.: 1:20-cv-00103-RDM

     v.

 U.S. ARMY CORPS OF ENGINEERS,
    et al.,

           Defendants,

     and

 FG LA LLC,

           Defendant-Intervenor.



   PLAINTIFFS’ RESPONSE TO FEDERAL DEFENDANTS’ MOTION TO STAY
  SUMMARY JUDGMENT BRIEFING PENDING RESOLUTION OF MOTION FOR
                       VOLUNTARY REMAND

          On the eve of its deadline to file its Opposition to Plaintiffs’ Motion for Summary

Judgment, Defendant U.S. Army Corps of Engineers (“Corps”) has asked the Court to stay

briefing in this case. The spare reasoning provided by the Corps is that it has arrived at, but not

yet finalized, a decision to suspend Defendant-Intervenor Formosa Plastics’ Clean Water Act and

Rivers and Harbors Act permits pursuant to 33 C.F.R. § 325.7(c).

          The Corps should suspend the permit; indeed, the Corps ultimately should revoke the

permit. Yet on the precise issue before Court—whether the Corps should get a reprieve from its

imminent deadline despite its eleventh-hour and opaque plea—Plaintiffs are unopposed to a stay


                                                   1
         Case 1:20-cv-00103-RDM Document 68 Filed 11/05/20 Page 2 of 3




of the current briefing schedule. Such a stay would allow the parties and the Court to evaluate the

Corps’ suspension decision, which would inform their positions on how it affects the posture of

this case. The Corps notes that it “expects that the formal notice elucidating its reasoning will be

issued by November 10, 2020.” ECF No. 67 at 2. Plaintiffs urge the Corps to ensure that its

notice provides the clarity needed for Plaintiffs and the Court to evaluate the Corps’ forthcoming

motion seeking remand. ECF No. 67 at 5.

       Among the many questions that remain from the Corps’ motion is whether the Corps’ re-

evaluation will indeed address, resolve, or displace any of the issues in this case. Plaintiffs’

outstanding concerns and questions, which they communicated to the Corps today, include: (1)

whether the agency will meaningfully revisit its suite of findings under the Clean Water Act,

National Environmental Policy Act, and National Historic Preservation Act or only one narrow

element under the Clean Water Act as indicated in its motion;1 (2) whether there will be public

notice and an opportunity for public comment that will inform the “new final agency action

based on a new administrative record,” ECF No. 67 at 2; (3) whether there will be a public

hearing when the regulations invoked only contemplate a hearing if requested by the permittee;2

and (4) the basis for their contention that the current suspension of activities through February 1,

2021 provides adequate protection of Plaintiffs’ interests. ECF No. 67 at 6.3




1
  The Corps states only that “an element of the permit warrants additional evaluation.” ECF No.
67 at 2; id. at 4 (“the Corps recently identified a portion of its permit analysis related to the
Corps’ alternatives analysis under the Clean Water Act that requires reevaluation.”).
2
  33 C.F.R. § 325.7(c) (permittee “may within 10 days of receipt of notice of the suspension,
request a meeting with the district engineer and/or a public hearing to present information in this
matter.”).
3
  Plaintiffs expected a decision on the merits by February 1, not a resolution of a motion to
remand, followed by the potential for a new or modified permit that would take many more
months to challenge.
                                                  2
          Case 1:20-cv-00103-RDM Document 68 Filed 11/05/20 Page 3 of 3




       Plaintiffs will be seeking answers to these questions in the Corps’ formal suspension

decision and related correspondence. Accordingly, Plaintiffs are unopposed to the motion to stay

the current briefing schedule, and respectfully request that the Court order the Corps to file a

status report along with its suspension notice within 24 hours of the notice’s issuance and further

direct the parties to confer to schedule timing for the Corps’ forthcoming motion for a voluntary

remand.


Dated: November 4, 2020                               Respectfully submitted,

                                                      s/ Julie Teel Simmonds
                                                      Julie Teel Simmonds, CA Bar No. 208282*
                                                      Emily Jeffers, CA Bar No. 274222*
                                                      Lauren Packard, CA Bar No. 317774*
                                                      CENTER FOR BIOLOGICAL DIVERSITY
                                                      1212 Broadway, Suite 800
                                                      Oakland, CA 94612
                                                      Ph: (510) 844-7100
                                                      jteelsimmonds@biologicaldiversity.org
                                                      ejeffers@biologicaldiversity.org
                                                      lpackard@biologicaldiversity.org

                                                      Catherine Kilduff, DC Bar # 1026160
                                                      CENTER FOR BIOLOGICAL DIVERSITY
                                                      801 Boush St., Ste. 200
                                                      Norfolk, VA 23510
                                                      Ph: (202) 780-8862
                                                      ckilduff@biologicaldiversity.org

                                                      *Admitted Pro Hac Vice

                                                      Attorneys for Plaintiffs




                                                 3
